59369: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59369


Short Caption:LEAVITT VS. SIEMS, M.D.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A560957Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:10/10/2011 / Haberfeld, StephenSP Status:Completed


Oral Argument:01/06/2014 at 2:00 PMOral Argument Location:Carson City


Submission Date:01/06/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantKami LeavittThomas Christensen
							(Christensen Law Offices, LLC)
						Dawn A. Hooker
							(Christensen Law Offices, LLC)
						


RespondentJon L. Siems, M.D.Chelsea Hueth
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						


RespondentSiems Advanced Lasik and Refractive Surgery CenterChelsea Hueth
							(Alverson Taylor Mortensen & Sanders)
						David J. Mortensen
							(Alverson Taylor Mortensen & Sanders)
						



14-22349: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/07/2011Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


10/07/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-30807




10/07/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-30813




10/11/2011Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld.11-31178




10/13/2011Filing FeeFiling Fee Paid. $250.00 from Christensen Law Offices, LLC.  Check no. 100473.


10/25/2011Notice/IncomingFiled Notice of Appearance Notice of Appearance of Counsel (David J. Mortensen and Chelsea Hueth appearing for Respondent).11-32959




10/26/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due:  November 4, 2011.11-33088




10/31/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 20, 2012.11-33427




11/02/2011Docketing StatementFiled Docketing Statement.11-33721




11/02/2011Docketing StatementFiled Docketing Statement (cont.) - Exhibits -11-33722




11/02/2011Docketing StatementFiled Docketing Statement (cont.) - Exhibits -11-33724




11/02/2011Notice/IncomingFiled Receipt of Copy - Docketing Statement served on Alverson Taylor Mortensen & Sanders.11-33771




11/02/2011Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (docketing statement).11-33784




11/03/2011Notice/IncomingFiled Certificate of Service on Settlement Judge (Docketing Statement).11-33920




11/03/2011Notice/IncomingFiled Notice of Case Involving Constitutional Question where State is not a Party.11-33934




12/07/2011Notice/OutgoingIssued Certification of Constitutional Issue pursuant to NRAP 44 to Attorney General.11-37413




01/23/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-02305




02/08/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-04245




02/15/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: March 18, 2011; April 11, 2011; April 14, 2011; April 15, 2011; April 18, 2011 and August 29, 2011.  To Court Reporter: Kristy Clark and Michelle Marez.12-04990




03/13/2012MotionFiled Respondent, John L. Siems, M.D.'s Motion to Dismiss Appellant's Appeal.12-08035




03/23/2012MotionFiled Response to Respondent Jon L. Siems, M.D.'s Motion to Dismiss Appellant's Appeal.12-09277




03/27/2012Transcript RequestFiled Supplemental Request for Transcript of Proceedings. Transcripts requested:  February 18, 2011; May 9, 2011; January 9, 2012 adn January 23, 21012.  To Court Reporter: Kristy Clark and Michelle Marez.12-09648




03/27/2012MotionFiled Respondent's Motion for Leave to File His Reply to Appellant's Response in Excess of Five Pages.12-09693




03/30/2012MotionReceived Respondent, Jon L. Siems, M.D.'s Reply to Appellant's Response to Respondent, Jon L. Siems, M.D.'s Motion to Dismiss Appeal. (via E-Flex). (FILED PER ORDER 4/3/12)


04/03/2012Order/ProceduralFiled Order Granting Motion for Excess Pages. The clerk of this court shall file the response provisionally received in this court on March 30, 2012.12-10520




04/03/2012MotionFiled Respondent, John L. Siems, M.D.'s Reply to Appellant's Response to Respondent, Jon L. Siems, M.D.'s Motion to Dismiss Appellant's Appeal.12-10522




04/18/2012TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: 03/18/11;  04/18/11; 04/19/11; 04/20/11; 04/25/11; 05/05/11; 05/06/11 and 01/13/12.12-12540




04/18/2012TranscriptFiled Transcript. Proceedings:  03/18/11;  04/18/11; 04/19/11; 04/20/11; 04/25/11; 05/05/11; 05/06/11 and 01/13/12.  Court Reporter: Kristy Clark.


04/27/2012TranscriptFiled Notice from Court Reporter. Michelle R. Ferreyra-Marez stating that the requested transcripts were delivered.  Dates of transcripts: February 18, 2011, April 21, 2011; April 26, 2011; May 2, 2011; May 3, 2011; May 4, 2011 and August 29, 2011.12-13479




05/02/2012TranscriptFiled Transcript. Proceedings: February 18, 2011; August 29, 2011; April 21, 2011; April 26, 2011; May 2, 2011; May 3, 2011 and May 4, 2011.  Court Reporter:  Michelle Ferreyra-Marez.  Not filed stamped by the Distirct court.


05/04/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Opening brief and appendix due: May 15, 2012.12-14144




05/15/2012MotionFiled Motion For Extension of Time to File Opening Brief.12-15428




05/15/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief and Appendix due June 8, 2012.12-15430




06/07/2012BriefFiled Appellant's Opening Brief.12-18000




06/07/2012AppendixFiled Appellant's Appendix, Volume I.12-18002




06/07/2012AppendixFiled Appellant's Appendix, Volume II.12-18004




06/07/2012AppendixFiled Appellant's Appendix, Volume III.12-18007




06/14/2012Order/ProceduralFiled Order Denying Motion to Dismiss and Directing District Court to Rule on Application for Default Judgment. District Court: Order due: 45 days. Briefing Suspended.12-18766




09/04/2012Order/IncomingFiled District court order. Certified copy of order filed August 31, 2012 in district court.12-27775




09/19/2012Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that appellant's response is served. Briefing is suspended.12-29594




10/22/2012MotionFiled Appellant's Response to Order to Show Cause.12-33340




11/02/2012MotionFiled Respondents' Reply to Appellant's Response to Order to Show Cause.12-34619




12/04/2012Order/ProceduralFiled Order Reinstating Briefing. We deny the motion to dismiss this appeal and reinstate the briefing schedule as follows: Respondents: Answering brief due: 30 days.12-38182




12/07/2012MotionFiled Motion to Amend Opening Brief.12-38611




12/19/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: January 10, 2013.12-40202




12/19/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Response to appellant's motion to amend the opening brief due: December 26, 2012.12-40203




12/26/2012MotionFiled Respondent Jon L. Siems, M.D.'s Conditional Non-Opposition to Appellant's Motion to Amend Opening Brief.12-40788




01/04/2013MotionFiled Respondent's Motion For Leave To File His Answering Brief In Excess Of Thirty Pages And Motion To Extend Time To File Respondent's Answering Brief On Order Shortening Time.13-00406




01/07/2013Order/ProceduralFiled Order Granting Motion to Amend Opening Brief. Appellant shall have 15 days to file any amendment to her opening brief. The amendment shall be limited to addressing the individual status of her default judgment against Dr. Wall. Respondent shall have 30 days from the date when the amendment is served to file their answering brief.13-00471




01/08/2013TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: 04/27/11.13-00808




01/17/2013Order/ProceduralFiled Order Denying Motion for Leave to File Answering Brief with Excess Pages and for an Extension of Time. Respondents may file an answering brief in compliance with NRAP 32(a)(7)'s page/word limit by the deadline set forth in the January 7 order.13-01967




01/18/2013MotionFiled Stipulation to Extend Time to File Amended Opening Brief.13-02154




01/30/2013Order/ProceduralFiled Order Approving Stipulation for Extension of Time. Appellant: Amended Opening Brief due: February 21, 2013.13-03143




02/21/2013BriefFiled Appellant's Amended Opening Brief.13-05509




02/21/2013AppendixFiled Appellant's Appendix Volume IV.13-05511




02/21/2013AppendixFiled Appellant's Appendix Volume V.13-05512




03/07/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  7/20/12 to Court Reporter: Jennifer O'neill.13-06985




03/08/2013MotionFiled Stipulation to Extend Time to File Answering Brief due April 24, 2013.13-07190




03/08/2013Notice/OutgoingIssued Notice Stipulation Approved. Answering Brief due 
April 24, 2013.13-07192




03/22/2013TranscriptFiled Notice from Court Reporter. Jennifer O'Neill stating that the requested transcripts were delivered.  Dates of transcripts: 7/20/12.13-08593




04/24/2013AppendixFiled Respondents' Appendix, Volume I.13-12068




04/24/2013AppendixFiled Respondents' Appendix Volume II.13-12069




04/25/2013BriefFiled Respondents' Answering Brief.13-12094




04/26/2013Notice/IncomingFiled Certificate of Service. (Answering Brief and Appendices).13-12333




05/06/2013Notice/IncomingFiled Amended Certificate of Service. (Answering brief and appendix)13-13234




05/24/2013BriefFiled Appellant's Reply Brief.13-15524




05/24/2013Case Status UpdateBriefing Completed/To Screening.


10/28/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-32219




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, January 6, 2014, at 2:00 p.m. in Carson City, for 30 minutes.13-33706




12/17/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-38242




01/06/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/10/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Saitta. 130 Nev. Adv. Opn. No. 54. EN BANC14-22349




07/28/2014Post-Judgment PetitionFiled Apellant's Petition for Rehearing.14-24581




07/28/2014Filing FeeFiling fee paid. E-Payment $150.00 from Thomas Christensen


07/28/2014AppendixFiled Appendix Appellant's Appendix for Petition for Rehearing14-24608




08/01/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondents: 15 days to file and serve an answer to the petition.14-25267




08/12/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Answer to Petition for Rehearing due:  August 25, 2014.14-26366




08/26/2014Post-Judgment PetitionFiled Respondents' Answer to Petition for Rehearing.14-28101




09/24/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-31642




10/20/2014RemittiturIssued Remittitur.14-34843




10/20/2014Case Status UpdateRemittitur Issued/Case Closed.


11/04/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 24, 2014.14-34843